DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balkwill (U.S. Pub No. 5279585).
Regarding claim 1, Balkwill anticipates an injection device (10) comprising: a. a housing (14, 16, 18, 20); b. a dose indicator (36, 38) positioned within the housing (14, 16, 18, 20); and c. a dose selector (12) operatively connectable to the dose indicator (36, 38), the dose selector (12) and the dose indicator (36, 38) being capable of cooperating with one another to set a dose to be ejected from the injection device (Fig. 5b) )(Col.3 line 64-Col.4 line 3), wherein the dose indicator (36, 38) comprises an odometer including: a units wheel (36) operatively connected to the dose selector (12) so that rotation of the dose selector (12) also rotates the units wheel (36)(Col.3 line 64-Col.4 line 3: unit ring 36 secured to adjusting knob 12), and a tens wheel (38) selectively engageable with the units wheel (36) so that rotation of the units wheel (36) also rotates the tens wheel (38) (Col.3 lines 48-53: units ring 36 and tens ring 38 are adjoined), 
	Regarding claim 16, Balkwill anticipates wherein the units wheel (36) and tens wheel (38) are each marked with a sequence of numbers or symbols, at least one of the numbers or symbols being visible through a window (34) in the housing (14, 16, 18, 20)(Fig.3)Col.7 lines 43-49).
	Regarding claim 17, Balkwill anticipates a medicament container (46). The container contains insulin or other drugs (Col.2 lines 59-66: insulin).
Regarding claim 18, Balkwill anticipates wherein the medicament container comprises a cartridge (46)(Fig.7). 
Regarding claim 19, Balkwill anticipates a medicament contained in the medicament container (36) (Col.2 lines 59-66: insulin). The cartridge is capable of containing insulin and other medication.
Regarding claim 20, Balkwill anticipates wherein the medicament is selected from the group comprising: antipsychotic substances including risperidone, hormones, antitoxins, substances for the control of pain, immunosuppressives, substances for the control of thrombosis, substances for the control or elimination of infection, peptides, .
Allowable Subject Matter
Claims 2-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 2, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature wherein the shuttle lock is generally cylindrical, having a forward section and a rear section, the forward section having a greater diameter than a diameter of the rear section in combination with the other elements recited in the independent claim(s).
With respect to claim 3, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature wherein one of the shuttle lock and tens wheel includes an axially-extending keyway and the other of 
With respect to claim 5, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the shuttle lock includes a set of peripheral teeth arranged in one axial location on an outer surface thereof, the peripheral teeth being capable of selectively engaging one or more formations on an internal surface of the housing in combination with the other elements recited in the independent claim(s).
With respect to claim 10, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature wherein said units wheel includes a drive dog having a cam surface capable of selectively engaging a dog on said shuttle lock to effect axial movement of said shuttle lock in combination with the other elements recited in the independent claim(s).
With respect to claim 11, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature wherein said units wheel includes an axially-extending spline capable of engaging teeth on an end surface of said shuttle lock so as to selectively rotationally lock the units wheel and shuttle lock together in combination with the other elements recited in the independent claim(s).
With respect to claim 12, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature wherein the internal surface of the housing further comprises an axially-extending rib for .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MOORE whose telephone number is (571)270-5595.  The examiner can normally be reached on Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M./
Examiner, Art Unit 3783                                                                                                                                                                                             /THEODORE J STIGELL/Primary Examiner, Art Unit 3783